Case 1:16-cv-00443-CFC Document 215 Filed 01/28/19 Page 1 of 2 PageID #: 6967



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IPC SYSTEMS, INC.,                               )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )   C.A. No. 16-443 (CFC)
                                                 )
CLOUD9 TECHNOLOGIES LLC,                         )
                                                 )
                       Defendant.                )
                                                 )
CLOUD9 TECHNOLOGIES LLC,                         )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )   C.A. No. 18-2042 (CFC)
                                                 )
IPC SYSTEMS, INC. and IPC NETWORK                )
SERVICES, INC.,                                  )
                                                 )
                       Defendants.               )

                   STIPULATION AND [PROPOSED] ORDER TO STAY

       WHEREAS, the parties are actively engaged in settlement negotiations;

       WHEREAS, the parties wish to stay proceedings so that they may focus their efforts on

resolving these litigations; and

       WHEREAS, the parties wish to have a procedure in place should these litigations need to

resume.

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, as

follows:

           The aforementioned litigations are hereby stayed for sixty (60) days.

           In Case No. 16-443-CFC, fact discovery, including third-party discovery,

            shall be held in abeyance during the aforementioned stay. If a stipulation of

            dismissal is not filed in Case No. 16-443-CFC by March 29, 2019, the parties
Case 1:16-cv-00443-CFC Document 215 Filed 01/28/19 Page 2 of 2 PageID #: 6968



           on the date shall file a joint status report on the status of the case and their

           proposed revised scheduling order, which among other things shall provide

           for an extension of fact discovery such that fact discovery shall close no

           earlier than May 22, 2019, set forth scheduling deadlines, and account for any

           other issues appropriate for inclusion in the scheduling order.

          In Case No. 18-2042, if a stipulation of dismissal is not filed by March 29,

           2019, the parties on that date shall file a joint status report to report on the

           status of the case.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  MORRIS JAMES LLP

/s/ Karen Jacobs                                      /s/ Kenneth L. Dorsney

Karen Jacobs (#2881)                                  Kenneth L. Dorsney (#3726)
Stephen J. Kraftschik (#5623)                         500 Delaware Avenue, Suite 1500
1201 North Market Street                              Wilmington, DE 19801
P.O. Box 1347                                         (302) 888-6800
Wilmington, DE 19899-1347                             kdorsney@morrisjames.com
(302) 658-9200
kjacobs@mnat.com                                        Attorneys for Defendant Cloud9
skraftschik@mnat.com                                    Technologies LLC

  Attorneys for Plaintiffs IPC Systems, Inc.
  and IPC Network Services, Inc.

January 28, 2019


               SO ORDERED this _____ day of _______________, 2019.



                                               United States District Judge




                                                  2
